Title: General Orders, 1 June 1799
From: Hamilton, Alexander,Ellery, Abraham R.
To: 


New York June 1st 1799

Major General Hamilton announces to the officers, of the Troops under his Command, the following regulations respecting Extra allowances to officers established by an act of the War department dated the 19th of December last. In all cases Where officers are detached on Services that oblige them to encur expences on the road and at places where there are not Military posts, except where the Law has Specifically provided for traveling Expences, the following regulations are to govern in their Accounts. 1st Every Officer attached as a fore said, besides his legal pay and Emoluments Shall receive a Dollar and twenty five Cents pr. day for man and Horse, for each day that the Officer Must Sleep at a place not a Military post and when the officer is of a rank to be entitled to a Servent, then the addition of Seventy five Cents pr day for the Servant and his Horse. That the foregoing rules shall apply to all places, but the Seat of government, and the prinsible Towns in each State, at which places the allowances to be a Dollar and a half for the officer and his Horse. 2d That, on extraordinary Cases only for which greater Allowances may be indispensable be referd, to the Special disgession of the Secretary of War to be assissted by a certificate from the Commang: Officer by whom the Officer claiming was detached on the Special Service Stating the reasons and circumstances. 3d That fifty Cents without reference to rank be allowed to every Officer detached from one Military post to another which he may reach the same night not less than forty Miles distant, in this place it is contemplated the Servant cant without inconveniance take his own Provision with him. 4th That the days Jurney be regulated by the number of Miles in the following proportion Viz forty Miles to a day when the whole distance does not exceed two Hundred Miles. Thirty to a day for all above two Hundred and not Exceeding three Hundred and fifty, twenty five to a day for all above three Hundred and fifty, and not exceeding Six Hundred—twenty to a day for all above Six Hundred. 5th. That these rates do not retrospect but reguard future allowances only, that all passed and Intervening cases before a reasonable notice of the Same be Settled on the former principle of reasonable expences according to circumstances it being Supposed that the application of a new rule may produce hardship and injustice where the Service may have been performed in the expectation of the practice on former Occation may prevail—respecting the greater allowances in extraordinary Cases which by the 2d Article is referd to the Special descristion of the Secretary of War it is understood that no application to that Effect Can be made with propriety until a Certificate is produced from the Commanding by whom the Officer claiming Such Extra allowance was detached Stating particularly the reasons and circumstances inducing Extraordinary Expences and that in all cases that the Orders of the Commanding Officer must be produced in writing previous to any allowance being made.
Abraham R. Ellery Asst.Agt. Genl.
